Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.1 Filed 12/16/20 Page 1 of 37

As

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF
AMERICA,
Plaintiff,
V.

D-1 JOHN ANGELO,
D-2 CORY JUSTIN MANN,

D-3 ROSINA ANGELO
a/k/a “ROSINA CARUVANA’,

D-4 MICHAEL DANESHVAR,

D-5 GLENN PHILLIP
FRANKLIN, Il,

D-6 BRENT FAROUK SITTO,

Defendants.

 

Case:2:20-cr-20599

Judge: Roberts, Victoria A.

MJ: Stafford, Elizabeth A.

Filed: 12-16-2020 At 01:18 PM
INDI USA V. ANGELO ET AL (DA)

Ct. 1: 18 U.S.C. § 1349 -
Conspiracy to Commit Wire
Fraud

Ct. 2:18 U.S.C. § 371 -
Conspiracy to Defraud the
United States

Cts. 3-7: 26 U.S.C. § 7206(2) —
Aiding or Assisting in the
Preparation of a False Return

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

At times relevant to this Indictment:

 
 

 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.2 Filed 12/16/20 Page 2 of 37

Introduction

The Parties and Businesses

1. Defendant JOHN ANGELO was a resident of Boca Raton,
Florida, Birmingham, Southfield, and Royal Oak, Michigan.

2. Defendant CORY JUSTIN MANN was a resident of West
Bloomfield, Michigan.

3. Defendant ROSINA ANGELO was a resident of Mountainside,
New Jersey and the twin sister of Defendant JOHN ANGELO.

4. Defendant MICHAEL DANESHVAR was a resident of Bingham
Farms, Michigan.

5. Defendant GLENN PHILLIP FRANKLIN, III was a resident of
Harrison Township, Michigan.

6. Defendant BRENT FAROUK SITTO was a resident of
Bloomfield Township, Michigan.

7. ANTHONY SERENO (not charged in this indictment) operated
several businesses in Michigan from in or about 2012 through in or about
2018 that purported to provide marketing and advertising services for
personal injury lawyers, chiropractors, and magnetic resonance imaging
(“MRI”) facilities, but actually directed automobile crash victims in Michigan

to specific facilities.
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.3 Filed 12/16/20 Page 3 of 37

8. CAROL ALMERANTI (not charged in this indictment) was
employed by the Detroit Police Department (“DPD”) from in or about 1986
to in or about 2018. She retired from the DPD at the rank of Sergeant in
2018.

9. KAREN MILLER (not charged in this indictment) was employed
by the DPD from in or about 1986 to in or about 2012. She retired from the
DPD at the rank of Police Officer in 2012.

10. JOHN ANTHONY CAPELLA (not charged in this indictment)
and SCOTT JAY JAWETZ (not charged in this indictment) were Florida
residents who, from at least in or about 2011 to in or about 2018, worked
as phone solicitors for several businesses telephoning automobile crash
victims living in Michigan to solicit them for services offered by specific
personal injury lawyers, chiropractors, and MRI facilities and directing
receptive automobile crash victims to specific facilities.

11. MATHEW CARL SCHWARTZ (not charged in this indictment),
was a lawyer who operated a personal injury law firm in Southfield,
Michigan from in or about 2003 through the present.

12. JAYSON PAUL ROSETT owned and operated Accident
Information Bureau, L.L.C. (“AIB”) from in or about 2009 to in or about

2018. AIB was a limited liability company operating in Birmingham,

3
EEE EEE EEE
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.4 Filed 12/16/20 Page 4 of 37

Michigan that was in the business of collecting automobile crash victim
information from UD-10E State of Michigan Traffic Crash Reports that were
obtained through unlawful means.

13. INDIVIDUAL A, an individual Known to the grand jury, operated
ENTITY A, an entity known to the grand jury, a personal injury law firm in
Southfield, Michigan, from at least in or about 2011 through the present.

14. INDIVIDUAL B, an individual known to the grand jury, and
INDIVIDUAL C, an individual known to the grand jury, were both
chiropractors who together owned and operated several businesses,
including medical management companies and MRI facilities with
Defendant CORY JUSTIN MANN from in or about 2009 through at least
2015.

15. INDIVIDUAL D, an individual known to the grand jury, was a
chiropractor who operated several businesses, including ENTITY B, an
entity known to the grand jury, a physical therapy clinic operating in Flint,
Michigan.

16. Mann Global, L.L.C. (“Mann Global”) was a limited liability
company registered to do business in Michigan by Defendant CORY
JUSTIN MANN. Mann Global served as a holding company for various

business entities controlled by Defendant CORY JUSTIN MANN.

4
 

 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.5 Filed 12/16/20 Page 5 of 37

17. Health Systems Medical Management, L.L.C (“HSMM”) was a
limited liability company operating as a medical management company in
Southfield, Michigan. Defendant CORY JUSTIN MANN held an ownership
interest in HSMM and controlled HSMM bank accounts.

18. Clear Imaging, L.L.C. doing business as Pure Open MRI
(“Clear Imaging”) was a limited liability company operating in Royal Oak,
Michigan. Clear Imaging provided MRI services to patients, including
automobile crash victims. Defendant CORY JUSTIN MANN held an
ownership interest in Clear Imaging and controlled Clear Imaging’s bank
accounts.

19. Horizon Imaging, L.L.C. (“Horizon Imaging”) was a limited
liability company operating in Berkley, Michigan. Horizon Imaging provided
MRI services to patients, including automobile crash victims. Defendant
CORY JUSTIN MANN held an ownership interest in Horizon Imaging and
controlled Horizon Imaging’s bank accounts.

20. Gravity Imaging, L.L.C. (“Gravity Imaging”) was a limited liability
company operating in Berkley, Michigan. Gravity Imaging provided MRI
services to patients, including automobile crash victims. Defendants JOHN

ANGELO and CORY JUSTIN MANN, and ANTHONY SERENO held an
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.6 Filed 12/16/20 Page 6 of 37

ownership interest in Gravity Imaging. Defendant CORY JUSTIN MANN
solely controlled Gravity Imaging’s bank accounts.

21. NJC Marketing, L.L.C. (“NJC Marketing”) was a limited liability
company registered to do business in Union, New Jersey. NJC Marketing
served as a nominee entity for Defendants JOHN ANGELO and ROSINA
ANGELO. Through NJC Marketing Defendants JOHN ANGELO and
ROSINA ANGELO earned taxable income. Defendants JOHN ANGELO
and ROSINA ANGELO used the NJC Marketing account to transfer funds
between each other and conduct other financial transactions in order to
conceal taxable income earned through NJC Marketing from the IRS.

22. Robin Street Consultants, L.L.C. (“Robin Street”) was a limited
liability company jointly owned by Defendant JOHN ANGELO and
ANTHONY SERENO and operated by Defendants JOHN ANGELO and
ROSINA ANGELO, and ANTHONY SERENO. Robin Street served as a
nominee entity for Defendants JOHN ANGELO and ROSINA ANGELO,
and ANTHONY SERENO. Through Robin Street Defendants JOHN
ANGELO and ROSINA ANGELO, and ANTHONY SERENO received
taxable income. Defendants JOHN ANGELO and ROSINA ANGELO, and

ANTHONY SERENO used the Robin Street business accounts to transfer
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.7 Filed 12/16/20 Page 7 of 37

funds between each other and conduct other financial transactions in order
to conceal taxable income earned through Robin Street from the IRS

23. Standard Care, Inc. (“Standard Care”) was a corporation
registered to do business in Michigan and operated as a physical therapy
clinic in Farmington Hills, Michigan. Standard Care was owned and
operated by Defendant MICHAEL DANESHVAR.

24. Auto Accident Attorneys, P.L.L.C. (“Auto Accident Attorneys”)
was a professional limited liability company operating as a law firm from a
business location in Southfield, Michigan. Auto Accident Attorneys was
controlled and operated by Defendants GLENN PHILLIP FRANKLIN, III
and BRENT FAROUK SITTO.

25. UD-10E State of Michigan Traffic Crash Reports (“Crash
Reports”) are forms used by Michigan law enforcement officers (“law
enforcement officers”) attending to the scene of vehicle crashes to record
information relating to those vehicle crashes. Information contained within
Crash Reports includes, but is not limited to, the following: the names of
persons and identification of vehicles involved in the crash, location of the
crash, injuries to persons, and damage to property. Crash Reports are not
available to the public unless approved for public release by a responsible

person serving the relevant law enforcement entity (“responsible person’).

¢
 

 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.8 Filed 12/16/20 Page 8 of 37

26. Entity C was a data and analytics company that provided data
and technology services, analytics, predictive insights and fraud prevention
for a wide range of industries, and worked as a third-party vendor for
participating public law enforcement entities, including the DPD. Entity C
offered a variety of services to the public, including a service to commercial
users permitting them to access publicly available Crash Reports uploaded
to Entity C-operated computer networks by participating law enforcement
agencies and to download a copy of the Crash Report for a fee.
Participating law enforcement entities are provided usernames and
passwords which authorize designated law enforcement officers both
broader access to Entity C’s database than available to commercial users,
including access to reports not available to the public, and the ability to
download copies of Crash Reports without paying the required fee.

27. Stolen Crash Reports are Crash Reports that have been
unlawfully obtained, accessed, procured, received or viewed by
unauthorized individuals prior to a responsible person making the Crash
Report available to the public, with many of the reports bearing a

watermark reading “Unapproved Report.”
EEE EE
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.9 Filed 12/16/20 Page 9 of 37

Scheme to Unlawfully Obtain Crash Reports & Solicit Automobile
Crash Victims
Overview
28. Defendants JOHN ANGELO, CORY JUSTIN MANN, MICHAEL
DANESHVAR, GLENN PHILLIP FRANKLIN, III, and BRENT FAROUK
SITTO along with CAROL ALMERANTI, JOHN ANTHONY CAPELLA,
SCOTT JAY JAWETZ, KAREN MILLER, JAYSON PAUL ROSETT, and
MATHEW CARL SCHWARTZ, and ANTHONY SERENO, and other
persons known and unknown to the grand jury, developed a scheme to:
a. Unlawfully obtain Crash Reports prior to a responsible
person making the Crash Report available to the public, with many of the
reports bearing a watermark reading “Unapproved Report.”
b. | Use information contained within these Stolen Crash
Reports to solicit automobile crash victims and direct them to businesses
owned and operated by Defendants JOHN ANGELO, CORY JUSTIN
MANN, MICHAEL DANESHVAR, GLENN PHILLIP FRANKLIN, III, and
BRENT FAROUK SITTO, and INDIVIDUAL D.
29. Stolen Crash Reports provided Defendants JOHN ANGELO,
CORY JUSTIN MANN, MICHAEL DANESHVAR, GLENN PHILLIP

FRANKLIN, III, and BRENT FAROUK SITTO, and INDIVIDUAL D the

 
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.10 Filed 12/16/20 Page 10 of 37

opportunity to identify and solicit potential clients before business
competitors.
The Scheme

30. CAROL ALMERANTI, who maintained an Entity C account
through her employment with the DPD and accessed the account through a
designated username and password, granted KAREN MILLER
unauthorized access to the Entity C account by providing KAREN MILLER
with CAROL ALMERANTI’s DPD username and password to ENTITY C
databases so that KAREN MILLER could obtain and distribute Crash
Reports that had not been made available for public record by a
responsible person.

31. CAROL ALMERANTI and KAREN MILLER caused to be
emailed copies of Stolen Crash Reports to JAYSON PAUL ROSETT using
designated email addresses, including the email address
airosetti@gmail.com.

32. JAYSON PAUL ROSETT caused the Stolen Crash Reports he
received from CAROL ALMERANTI and KAREN MILLER to be emailed to
email addresses designated by Defendant JOHN ANGELO and MATHEW
CARL SCHWARTZ, including the email addresses

ginacabretti@yahoo.com and operation1963@gmail.com.

10
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.11 Filed 12/16/20 Page 11 of 37

33. Defendant JOHN ANGELO caused the same Stolen Crash
Reports he received from JAYSON PAUL ROSETT to be made accessible
to JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ, in Florida,
through access to specific email address accounts using electronic wire
transmissions in interstate commerce, including the accounts for
drfeverdr@yahoo.com and rhplar@yhaoo.com.

34. JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ used
the Stolen Crash Reports to identify and solicit automobile crash victims. In
their solicitation of automobile crash victims, JOHN ANTHONY CAPELLA
and SCOTT JAY JAWETZ fraudulently identified themselves as working for
a non-profit entity. JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ
subsequently completed intake forms for interested automobile crash
victims and emailed the completed intake forms to Defendants JOHN
ANGELO, CORY JUSTIN MANN, MICHAEL DANESHVAR, GLENN
PHILLIP FRANKLIN, Ill, and BRENT FAROUK SITTO.

The IRS and IRS Forms

35. The IRS was an agency of the United States Department of the
Treasury responsible for enforcing and administering the tax laws of the

United States, and collecting taxes owed to the United States.

11
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.12 Filed 12/16/20 Page 12 of 37

36. AForm 1040, U.S. Individual Income Tax Return (“Form
1040”), and a Form 1040EZ, Income Tax Return for Single and Joint Filers
With No Dependents (“Form 1040EZ”), were tax returns filed with the IRS
in the name of a taxpayer that reported, among other things, the taxpayer’s
income, deductions and credits, and the amount of tax owed or tax refund
claimed.

37. A Schedule C, Profit or Loss From Business (“Schedule C’”),
was an IRS form that taxpayers attached to Forms 1040, when applicable,
to report, among other things, income and expenses from business entities
treated as Sole Proprietorships pursuant to federal internal revenue laws.

38. A Form 1065, U.S. Return of Partnership Income (“Form
1065”), was a tax return filed with the IRS in the name of a partnership
entity that reported, among other things, the partnership’s gross income
and the deductions and credits allowed by law. Income of the partnership,
reported on the Form 1065, would flow through and should be reported on

the Form 1040 of the partners.

12
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.13 Filed 12/16/20 Page 13 of 37

COUNT ONE
18 U.S.C. § 1349
Conspiracy to Commit Wire Fraud
(John Angelo, Cory Justin Mann, Michael Daneshvar,
Glenn Phillip Franklin, Ill, Brent Farouk Sitto)
D-1 JOHN ANGELO
D-2 CORY JUSTIN MANN
D-4 MICHAEL DANESHVAR
D-5 GLENN PHILLIP FRANKLIN, III
D-6 BRENT FAROUK SITTO

39. The factual allegations contained in Paragraphs 1 through 38 of
this Indictment are re-alleged and incorporated herein as if copied
verbatim.

40. Beginning on or about January 9, 2014, and continuing up to
and including on or about October 21, 2019, in the Eastern District of
Michigan and elsewhere, Defendants JOHN ANGELO, CORY JUSTIN
MANN, MICHAEL DANESHVAR, GLENN PHILLIP FRANKLIN, III, and
BRENT FAROUK SITTO, and other persons known and unknown to the
grand jury, intentionally, unlawfully, and knowingly did combine, conspire,

confederate and agree between and among themselves to devise a

scheme and artifice to defraud and obtain money or property in the

custody, control, or possession of ENTITY C by means of false and

fraudulent pretenses through the electronic transmission by wire of writings,

13
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.14 Filed 12/16/20 Page 14 of 37

signs, signals, pictures and sounds in interstate and foreign commerce, in
violation of 18 U.S.C. § 1343.
Manner and Means of the Conspiracy

41. To accomplish the object of this conspiracy and scheme and
artifice to defraud, from at least in or about July of 2014 through on or about
April 18, 2018, KAREN MILLER transmitted through electronic wire in
interstate commerce CAROL ALMERANTI’s DPD username and password
to ENTITY C databases falsely representing to ENTITY C and others that
she was CAROL ALMERANTI to fraudulently obtain Crash Reports not yet
available to the public, for the purpose of distributing the Crash Reports to
JAYSON PAUL ROSETT and others.

42. As further part of the conspiracy and scheme and artifice to
defraud, Defendants CORY JUSTIN MANN, MICHAEL DANESHVAR,
GLENN PHILLIP FRANKLIN, Ill, and BRENT FAROUK SITTO, and
INDIVIDUAL A, and others, from at least in or about July of 2014 through on
or about April 18, 2018, paid funds, or caused funds to be paid, to Defendant
JOHN ANGELO and MATHEW CARL SCHWARTZ, and ANTHONY
SERENO in exchange for their agreement to provide access to Stolen Crash

Reports to JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ.

14
 

 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.15 Filed 12/16/20 Page 15 of 37

43. It was further part of the conspiracy and scheme and artifice to
defraud that from at least in or about July of 2014 through on or about April
18, 2018, Defendants JOHN ANGELO and MICHAEL DANESHVAR, and
ANTHONY SERENO, INDIVIDUAL A, and others, paid funds, or caused
funds to be paid, via check in the approximate amount of $2,500 each week,
to MATHEW CARL SCHWARTZ to provide access to Stolen Crash Reports
to Defendant JOHN ANGELO and ANTHONY SERENO.

44. lt was further part of the conspiracy and scheme and artifice to
defraud that from at least in or about July of 2014 through on or about April
18, 2018, Defendants JOHN ANGELO and MICHAEL DANESHVAR, and
ANTHONY SERENO, INDIVIDUAL A, and others paid funds, or caused
funds to be paid, in the approximate amount of $5,000 cash every other
week, to MATHEW CARL SCHWARTZ, for arranging delivery of the cash to
CAROL ALMERANTI, JAYSON PAUL ROSETT, and KAREN MILLER in
exchange for their emailing Stolen Crash Reports to MATHEW CARL
SCHWARTZ.

45. It was further part of the conspiracy and scheme and artifice to
defraud that from in or about July of 2014 through in or about April of 2018,
approximately every other week after taking possession of $5,000 in cash,

MATHEW CARL SCHWARTZ sent a text message to JAYSON PAUL

15
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.16 Filed 12/16/20 Page 16 of 37

ROSETT directing him to travel to the residence of MATHEW CARL
SCHWARTZ and retrieve $5,000 cash from a barbecue grill in the backyard
of the residence. The cash retrieved from MATHEW CARL SCHWARTZ’s
residence was thereafter provided as payment to CAROL ALMERANTI,
JAYSON PAUL ROSETT, and KAREN MILLER in exchange for their
continued agreement to send Stolen Crash Reports to MATHEW CARL
SCHWARTZ via daily emails.

46. It was further part of the conspiracy and scheme and artifice to
defraud that from at least on or about January 9, 2014, through on or about
April 4, 2017, Defendant CORY JUSTIN MANN and INDIVIDUAL B,
INDIVIDUAL C, and others paid, or caused to be paid, approximately
$15,000 each month via check to JOHN ANTHONY CAPELLA and SCOTT
JAY JAWETZ in exchange for providing access to Stolen Crash Reports,
soliciting automobile crash victims living in Michigan for services, completing
intake forms for interested automobile crash victims, and sending completed
intake forms to ENTITY B and other businesses operated by Defendant
CORY JUSTIN MANN. |

47. It was further part of the conspiracy and scheme and artifice to
defraud that from at least on or about March 7, 2014, through on or about

January 18, 2018, Defendant CORY JUSTIN MANN, INDIVIDUAL D, and

16

 
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.17 Filed 12/16/20 Page 17 of 37

others paid, or caused to be paid, from the bank accounts of Clear Imaging,
Horizon Imaging, Gravity Imaging, and other entities, to Defendant JOHN
ANGELO and ANTHONY SERENO, more than $300,000 each year during
2015, 2016, and 2017, in exchange for their agreement to provide access to
Stolen Crash Reports, manage the solicitation of automobile crash victims
living in Michigan for services, and cause automobile crash victims to be sent
to Clear Imaging, Horizon Imaging, and Gravity Imaging and other
businesses operated by Defendant CORY JUSTIN MANN.

48. lt was further part of the conspiracy and scheme and artifice to
defraud that from at least on or about June 3, 2015, through on or about
November 23, 2016, Defendant CORY JUSTIN MANN caused HSMM to
issue checks drawn on HSMM bank accounts and made payable to NJC
Marketing for the amount of $5,000 each to be issued periodically to
Defendant JOHN ANGELO, totaling approximately $70,000 each year during
both the 2015 and 2016 calendar years, in exchange for Defendant JOHN
ANGELO’s agreement to provide access to Stolen Crash Reports, manage
the solicitation of automobile crash victims living in Michigan for services,
and cause automobile crash victims to be sent to Clear Imaging, Horizon
Imaging, Gravity Imaging, and other businesses operated by Defendant

CORY JUSTIN MANN.

17
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.18 Filed 12/16/20 Page 18 of 37

49. It was further part of the conspiracy and scheme and artifice to
defraud that from at least on or about January 9, 2014, through on or about
July 17, 2017, Defendant MICHAEL DANESHVAR and others paid, or
caused funds to be paid, ranging from approximately $600 to $1,500 each
week via cash or check drawing on a Standard Care account, to JOHN
ANTHONY CAPELLA and SCOTT JAY JAWETZ in exchange for their
agreement to provide access to Stolen Crash Reports, solicit automobile
crash victims living in Michigan for services, complete facility intake forms for
interested automobile crash victims, send the completed facility intake forms,
and direct clients to businesses, operated by Defendant MICHAEL
DANESHVAR.

50. It was further part of the conspiracy and scheme and artifice to
defraud that from at least on or about August 14, 2014, through on or about
February 21, 2017, Defendants GLENN PHILLIP FRANKLIN, Ill, and
BRENT FAROUK SITTO and others paid, or caused to be paid, funds,
typically in the amount of $2,500 each week via check drawn on an Auto
Accident Attorneys’ bank account, to Defendant JOHN ANGELO and
ANTHONY SERENO for providing access to Stolen Crash Reports,

managing the solicitation of automobile crash victims living in Michigan for

18
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.19 Filed 12/16/20 Page 19 of 37

services, and causing automobile crash victims to be sent to Auto Accident
Attorneys.
All in violation of Title 18, United States Code, Section 1349.
COUNT TWO
18 U.S.C. § 371
Conspiracy to Defraud the United States
(John Angelo, Rosina Angelo)

D-1 JOHN ANGELO
D-3 ROSINA ANGELO

51. The factual allegations contained in Paragraphs 1 through 38
and 41 through 50 of this Indictment are re-alleged and incorporated herein
as if copied verbatim.

IRS Assessment and Collection Attempts Relating to Defendant

JOHN ANGELO’s Individual Taxes for Calendar Years 1998

through 2001

52. Onor about August 31, 2004, the IRS assessed additional
individual income taxes due and owing and penalties of $303,847 and
$375,889 for Defendant JOHN ANGELO for calendar years 1999 and
2000, respectively.

53. Onor about September 20, 2004, the IRS assessed additional

individual income taxes due and owing and penalties of $158,923 for

Defendant JOHN ANGELO for calendar year 1998.

19
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.20 Filed 12/16/20 Page 20 of 37

54. Onor about September 27, 2004, the IRS assessed additional
individual income taxes due and owing and penalties of $193,680 for
Defendant JOHN ANGELO for calendar year 2001.

55. Onor about February 23, 2005, a Collection Due Process
Notice of Intent to Levy was delivered to Defendant JOHN ANGELO,
informing him of the IRS’s assessment of additional individual income taxes
for calendar year 1998.

56. On or about February 25, 2005, a Collection Due Process
Notice of Intent to Levy was delivered to Defendant JOHN ANGELO,
informing him of the IRS’s assessment of additional taxes for the calendar
years 1999, 2000, and 2001.

57. On or about March 2, 2005, the IRS received a signed return
receipt from Defendant JOHN ANGELO acknowledging receipt of the
Notices of Intent to Levy for calendar years 1998 through 2001.

58. Onor about March 24, 2005, the IRS filed an IRS Form 668,
Notice of Federal Tax Lien, with the Palm Beach County Courthouse on
March 24, 2005, indicating Defendant JOHN ANGELO owed $1,380,793 in

taxes for calendar years 1998 through 2001.

20
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.21 Filed 12/16/20 Page 21 of 37

59. Onor about September 21, 2005, the IRS received an offer in
compromise from Defendant JOHN ANGELO requesting settlement of his
tax due and owing amount for calendar years 1998, 1999, 2000, and 2001.

60. Onor about October 11, 2005, Defendant JOHN ANGELO filed
a petition initiating Chapter 7 personal bankruptcy proceedings in the
Southern District of Florida, which acknowledged an outstanding debt owed
to the IRS.

61. Onor about November 22, 2005, the IRS rejected Defendant
JOHN ANGELO’s offer in compromise of September 21, 2005.

62. Onor about June 5, 2006, the IRS received a second offer in
compromise from Defendant JOHN ANGELO requesting settlement of his
tax due and owing amount for calendar years 1998, 1999, 2000 and 2001.

63. Onor about October 27, 2006, the IRS rejected Defendant
JOHN ANGELO’s second offer in compromise of June 5, 2006.

64. Inor about 2009, 2011 2012, 2013, and 2014, the IRS sent IRS
Notices to Defendant JOHN ANGELO at his last known address informing
him of his outstanding tax due and owing amount for calendar years 1998
through 2000.

65. Inor about 2010, 2011, 2012, 2013, and 2014, the IRS sent

IRS Notices to Defendant JOHN ANGELO at his last known address

21

 
 

 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.22 Filed 12/16/20 Page 22 of 37

informing him of his outstanding income tax due and owing amount for
calendar year 2001.

66. Onor about October 12, 2015, the IRS wrote-off as
uncollectible for Defendant JOHN ANGELO $454,527.94 for calendar year
1999 and $581,998 for calendar year 2000 in outstanding income tax due
and owing, including penalties and interest.

67. Onor about October 19, 2015, the IRS wrote-off as
uncollectible for Defendant JOHN ANGELO $182,795.54 for calendar year
1998 in outstanding income tax due and owing, including penalties and
interest.

68. Onor about November 9, 2015, the IRS wrote-off as
uncollectible for Defendant JOHN ANGELO $333,107.99 for calendar year
2001 outstanding income tax due and owing, including penalties and
interest.

69. Fromon or about September 10, 2010 and continuing to on or
about at least May 11, 2017, in the Eastern District of Michigan and
elsewhere, Defendants JOHN ANGELO and ROSINA ANGELO, together
with ANTHONY SERENO and others, both known and unknown to the
Grand Jury, intentionally, unlawfully, and knowingly did combine, conspire,

confederate, and agree together and with each other to defraud the United

22

 
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.23 Filed 12/16/20 Page 23 of 37

States for the purpose of impeding, impairing, obstructing, and defeating
the lawful government functions of the Internal Revenue Service of the
Treasury Department in the ascertainment, computation, assessment, and
collection of the revenue: to wit, income taxes, in violation of Title 18,
United States Code, Section 371.
Objective of the Conspiracy

70. It was the object of this conspiracy for Defendants JOHN
ANGELO and ROSINA ANGELO to impede and impair: (a) the collection of
Defendant JOHN ANGELO’s assessed income tax due and owing,
including penalties and interest, for calendar years 1998 through 2001; and
(b) the ascertainment, collection, and assessment of the income taxes for
Defendant JOHN ANGELO for calendar years 2010 through 2016.

Manner and Means of the Conspiracy

71. To accomplish the object of this conspiracy, Defendants JOHN
ANGELO and ROSINA ANGELO agreed to create a nominee entity, NJC
Marketing, open bank accounts in the name of NJC Marketing, and direct
businesses to make checks payable to NJUC Marketing to conceal

Defendant JOHN ANGELO’s receipt of taxable income.

23
 

 

 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.24 Filed 12/16/20 Page 24 of 37

Overt Acts

In furtherance of the conspiracy, and to achieve the unlawful objects
thereof, Defendants JOHN ANGELO and ROSINA ANGELO committed the
following overt acts in the Eastern District of Michigan and elsewhere:

72. From on or about September 10, 2010, through on or about
November 23, 2016, in an attempt to impede and impair IRS efforts to both
collect Defendant JOHN ANGELO’s income tax due and owing for calendar
years 1998 through 2001 and the ascertainment, collection, and
assessment of the income taxes for Defendant JOHN ANGELO for
calendar years 2010 through 2016, Defendants JOHN ANGELO and
ROSINA ANGELO caused funds earned by Defendant JOHN ANGELO
from WCIS and HSMM to be paid via check made payable to the nominee
entity NJC Marketing.

a. For example, during the calendar years 2010 through

2013 and 2015 through 2016, Defendants JOHN ANGELO and

ROSINA ANGELO directed WCIS to pay fees earned by Defendant

JOHN ANGELO via check made payable to nominee entity NUC

Marketing then subsequently negotiated the checks, in the

approximate amounts and by calendar year as follows: $13,750

(2010); $110,750 (2011); $98,500 (2012); and $83,500 (2013);

24
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.25 Filed 12/16/20 Page 25 of 37

b. For example, during the calendar years 2015 and 2016,
Defendants JOHN ANGELO and ROSINA ANGELO directed HSMM
to pay fees earned by Defendant JOHN ANGELO via check made
payable to nominee entity NJC Marketing then subsequently
negotiated the checks, in the approximate amounts and by calendar
year as follows: $70,000 (2015); $70,000 (2016).

73. On or about April 15, 2011, in an attempt to conceal from the
IRS the taxable income he earned, Defendant JOHN ANGELO caused his
2010 Form 1040 submitted to the IRS, underreporting business income on
Line 12, adjusted gross income on Line 37, taxable income on Line 43, and
omitting business gross receipts amounts.

74. Onor about May 21, 2012, in an attempt to conceal from the
IRS the taxable income Defendant JOHN ANGELO earned, Defendant
ROSINA ANGELO caused her 2011 Form 1040 to be submitted to the IRS,
underreporting her adjusted gross income on Line 37, her taxable income
on Line 43, and omitting Schedule C gross receipts amounts.

75. Onor about June 7, 2012, in an attempt to conceal from the
IRS the taxable income he earned, Defendant JOHN ANGELO caused his

2011 Form 1040 to be submitted to the IRS underreporting his business

25
 

 

Case 4:20-cr-20599-MFL-CIl ECF No. 1, PagelD.26 Filed 12/16/20 Page 26 of 37

income on Line 12, adjusted gross income on Line 37, taxable income on
Line 43, and omitting business gross receipts amounts.

76. Onor about February 27, 2013, in an attempt to conceal from
the IRS the taxable income he earned, Defendant JOHN ANGELO caused
his 2012 Form 1040 to be submitted to the IRS, underreporting business
income on Line 12, adjusted gross income on Line 37, taxable income on
Line 43, and omitting business gross receipts amounts.

77. Onor about March 4, 2014, in an attempt to conceal from the
IRS the taxable income he earned, Defendant JOHN ANGELO caused his
2013 Form 1040EZ to be submitted to the IRS, bearing Defendant JOHN
ANGELO’s signature, made under penalties of perjury, with a statement
indicating the return was true, correct, and accurately listed all amounts
and sources of income received, whereas Defendants JOHN ANGELO
knew the return omitted business gross receipts, adjusted gross income,
and taxable income earned by Defendant JOHN ANGELO through NJC
Marketing.

78. Onor about April 15, 2014, in an attempt to conceal from the
IRS the taxable income Defendant JOHN ANGELO earned, Defendant

ROSINA ANGELO caused her 2013 Form 1040 to be submitted to the IRS,

26
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.27 Filed 12/16/20 Page 27 of 37

underreporting adjusted gross income on Line 37, taxable income on Line
43, and omitting Schedule C gross receipts amounts.

79. On or about April 29, 2016, in an attempt to conceal from the
IRS the taxable income he earned, Defendant JOHN ANGELO caused his
2015 Form 1040 to be submitted to the IRS, underreporting his adjusted
gross income on Line 37, taxable income on Line 43, and omitting business
gross receipts earned by Defendant JOHN ANGELO through Robin Street
and NJC Marketing.

80. In or about May of 2017, in an attempt to conceal from the IRS
the taxable income earned by Defendant JOHN ANGELO, Defendant
ROSINA ANGELO provided fraudulent and incomplete accounting and
bookkeeping records to INDIVIDUAL E for preparation of Defendant JOHN
ANGELO’s 2016 Form 1040EZ for submission to the IRS.

81. On or about May 11, 2017, in an attempt to conceal from the
IRS the taxable income earned by Defendant JOHN ANGELO, Defendants
JOHN ANGELO and ROSINA ANGELO caused Defendant JOHN
ANGELO’s 2016 Form 1040EZ to be submitted to the IRS, bearing
Defendant JOHN ANGELO’s signature, made under penalties of perjury,
with a statement indicating the return was true, correct, and accurately

listed all amounts and sources of income received, whereas Defendants

27
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.28 Filed 12/16/20 Page 28 of 37

JOHN ANGELO and ROSINAL ANGELO knew the return omitted business
gross receipts, adjusted gross income, and taxable income earned by
Defendant JOHN ANGELO through Robin Street and NJC Marketing.

82. In or about February of 2018, in an attempt to conceal from the
IRS the taxable income earned by Defendant JOHN ANGELO, Defendant
ROSINA ANGELO provided fraudulent and incomplete accounting and
bookkeeping records to INDIVIDUAL E, for preparation of Defendant JOHN
ANGELO’s 2016 Form 1040 for submission to the IRS.

83. On or about February 26, 2018, in an attempt to conceal from
the IRS the taxable income earned by Defendant JOHN ANGELO,
Defendants JOHN ANGELO and ROSINA ANGELO caused Defendant
JOHN ANGELO’s 2016 Form 1040 to be submitted to the IRS, falsely
reporting adjusted gross income on Line 37, taxable income on Line 43,
and omitting business gross receipts amounts.

84. In or about February of 2019, in an attempt to conceal from the
IRS the taxable income earned by Defendant JOHN ANGELO, Defendant
ROSINA ANGELO provided fraudulent and incomplete accounting and
bookkeeping records to INDIVIDUAL E, for preparation of Defendant JOHN

ANGELO’s 2017 Form 1040EZ for submission to the IRS.

28

 
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.29 Filed 12/16/20 Page 29 of 37

85. On or about February 27, 2019, in an attempt to conceal from
the IRS the taxable income earned by Defendant JOHN ANGELO,
Defendants JOHN ANGELO and ROSINA ANGELO caused Defendant
JOHN ANGELO’s 2017 Form 1040EZ to be submitted to the IRS, bearing
Defendant JOHN ANGELO’s electronic signature, made under penalties of
perjury, with a statement indicating the return was true, correct, and
accurately listed all amounts and sources of income received, whereas
Defendants JOHN ANGELO and ROSINAL ANGELO knew the return
omitted business gross receipts, adjusted gross income, and taxable
income earned by Defendant JOHN ANGELO through Robin Street and
NJC Marketing.

All in violation of Title 18, United States Code, Section 371.

COUNT THREE
26 U.S.C. § 7206(2)
Aiding or Assisting in the Preparation of a False Return

(John Angelo, Rosina Angelo)

D-1 JOHN ANGELO
D-3 ROSINA ANGELO

86. The factual allegations contained in Paragraphs 1 through 38
and 41 through 50, 52 through 68, and 70 through 85 of this Indictment are

re-alleged and incorporated herein as if copied verbatim.

29

 
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.30 Filed 12/16/20 Page 30 of 37

87. Onor about April 29, 2016, in the Eastern District of Michigan
and elsewhere, the Defendants JOHN ANGELO and ROSINA ANGELO did
willfully aid and assist in, and procure, counsel, and advise the preparation
and presentation to the IRS of a false and fraudulent Form 1040 for
Defendant JOHN ANGELO for the calendar year 2015. The return was
false and fraudulent as to a material matter, in that the return falsely
reported Line 37, adjusted gross income of $42,500, Line 43, taxable
income of $31,757, and that Defendant JOHN ANGELO electronically
signed the return with a statement indicating the return was to the best of
the taxpayer’s knowledge and belief, true, correct, and accurately listed all
amounts and sources of income received during the tax year, whereas as
Defendants JOHN ANGELO and ROSINA ANGELO, then and there well
knew and believed, Defendant JOHN ANGELO had earned additional
business gross receipts, adjusted gross income, and taxable income
through Robin Street and NJC Marketing.

All in violation of Title 26, United States Code, Section 7206(2) and
Title 18, United States Code, Section 2.

30
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.31 Filed 12/16/20 Page 31 of 37

COUNT FOUR
26 U.S.C. § 7206(2)
Aiding or Assisting in the Preparation of a False Return
(John Angelo, Rosina Angelo)

D-1 JOHN ANGELO
D-3 ROSINA ANGELO

88. The factual allegations contained in Paragraphs 1 through 38
and 41 through 50, 52 through 68, and 70 through 85 of this Indictment are
re-alleged and incorporated herein as if copied verbatim.

89. On or about May 11, 2017, in the Eastern District of Michigan
and elsewhere, the Defendants JOHN ANGELO and ROSINA ANGELO did
willfully aid and assist in, and procure, counsel, and advise the preparation
and presentation to the IRS of a false and fraudulent Form 1040EZ for
Defendant JOHN ANGELO for the calendar year 2016. The return was
false and fraudulent as to a material matter in that the Form 1040EZ
included a declaration under penalties of perjury that the return accurately
listed all amounts and sources of income received during the tax year,
whereas as Defendants JOHN ANGELO and ROSINA ANGELO then and
there well knew and believed, the return did not accurately list all amounts
and sources of income received during the tax year and understated the

amount of business gross receipts, adjusted gross income, and taxable

31

 
Case 4:20-cr-20599-MFL-CIl ECF No. 1, PagelD.32 Filed 12/16/20 Page 32 of 37

income Defendant JOHN ANGELO received during the tax year through
Robin Street and NJC Marketing.

All in violation of Title 26, United States Code, Section 7206(2) and
Title 18, United States Code, Section 2.

COUNT FIVE
26 U.S.C. § 7206(2)
Aiding or Assisting in the Preparation of a False Return

(John Angelo, Rosina Angelo)

D-1 JOHN ANGELO
D-3 ROSINA ANGELO

90. The factual allegations contained in Paragraphs 1 through 38
and 41 through 50, 52 through 68, and 70 through 85 of this Indictment are
re-alleged and incorporated herein as if copied verbatim.

91. Onor about February 27, 2019, in the Eastern District of
Michigan and elsewhere, the Defendants JOHN ANGELO and ROSINA
ANGELO did willfully aid and assist in, and procure, counsel, and advise
the preparation and presentation to the IRS of a false and fraudulent Form
1040EZ for Defendant JOHN ANGELO for the calendar year 2018. The
return was false and fraudulent as to a material matter in that the Form
1040EZ included a declaration under penalties of perjury that the return
accurately listed all amounts and sources of income received during the tax

year, whereas as Defendants JOHN ANGELO and ROSINA ANGELO then

32
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.33 Filed 12/16/20 Page 33 of 37

and there well knew and believed, the return did not accurately list all
amounts and sources of income received during the tax year and
understated the amount of business gross receipts, adjusted gross income,
and taxable income Defendant JOHN ANGELO received during the tax
year through Robin Street and NJC Marketing.

Allin violation of Title 26, United States Code, Section 7206(2) and
Title 18, United States Code, Section 2.

COUNTS SIX and SEVEN
26 U.S.C. § 7206(2)
Aiding or Assisting in the Preparation of a False Return
(Cory Justin Man)
D-2 CORY JUSTIN MANN

92. The factual allegations contained in Paragraphs 1 through 38
and 41 through 50, 52 through 68, and 70 through 85 of this Indictment are
re-alleged and incorporated herein as if copied verbatim.

93. Onor about each date set forth below, in the Eastern District of
Michigan and elsewhere, Defendant CORY JUSTIN MANN did willfully aid
and assist in, and procure, counsel, and advise the preparation and
presentation to the IRS of the Form set forth below for the taxpayer set
forth below for the calendar year set forth below. Each return was false and

fraudulent as to a material matter, in that the return represented that the

taxpayer set forth below reported adjusted gross income, taxable income,
33
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.34 Filed 12/16/20 Page 34 of 37

or Schedule K-1 distributions in amounts set forth below, whereas, as
Defendant CORY JUSTIN MANN then and there well knew and believed,
the taxpayer received a substantially different amount of adjusted gross
income, taxable income, Schedule K-1, Line 1 Ordinary income, or
Schedule K-1, Line 19A Distributions than that which were reported, as set

forth below:

 

 

 

 

 

 

D-2 CORY
JUSTIN
MANN

 

 

 

Mann
2018
Form
1040

 

October 14,
2019

 

Form 1040,
Line 7,
Adjusted
gross
income

B)

Form 1040,
Line 10,
Taxable
income

C)

Form 1040,
Line 22,
Amount you
owe

$6,505,466

B)
$5,763,365

C)
$524,673

 

 

34

 

 
Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.35 Filed 12/16/20 Page 35 of 37

 

 

ey

        

 

 

 

 

 

SEVEN | D-2 CORY | Gravity | February A) A)
JUSTIN Imaging | 15, 2019 2018 $0
MANN LLC Schedule K-
2018 1, Robin
Form Street

1065 Consultants,
Line 1
Ordinary
business
Income

B) B)

2018 $244,429
Schedule K-
1, Robin
Street
Consultants,
Line 19A
Distributions

 

 

 

 

 

 

 

 

Allin violation of Title 26, United States Code, Section 7206(2) and
Title 18, United States Code, Section 2.

35
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.36 Filed 12/16/20 Page 36 of 37

Date: December 16, 2020

STUART M. GOLDBERG

A True Bill.

s/ Grand Jury Foreperson
Grand Jury Foreperson

Acting Deputy Assistant Attorney General

U.S. Department of Justice Tax Division

s/ Mark McDonald

MARK MCDONALD

CHRISTOPHER P. O’DONNELL

Trial Attorneys

U.S. Department of Justice, Tax Division

36
 

Case 4:20-cr-20599-MFL-CI ECF No. 1, PagelD.37 Filed 12/16/20 Page 37 of 37

Companion Case information MUST be completed by AUSA = Gase-2-:20-cr-20599

United States District Court imi « Judge: Roberts, Victoria A.
Eastern District of Michigan Criminal Case Cover § MJ: Stafford, Elizabeth A.

Filed: 12-16-2020 At 01:18 PM
INDI USA V. ANGELO ETAL (DA)

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it

 

     
    

 

 

SOr U ase. matio i Companion Case Number: 4:18-CR-20368
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned: Matthew F. Leitman
Yes [] No AUSA'sInitials: = f

 

 

 

Case Title: USA Vv. JOHN ANGELO, et al.

County where offense occurred : Genesee County

 

Check One: Felony L_] Misdemeanor C] Petty
X Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

rmation

 

Superseding to Case No: Judge:

 

 

C] Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[_] Involves, for plea purposes, different charges or adds counts.
[_] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

a

4

 

December 16, 2020 . bo,
Date Mark McDonald

Assistant United States Attorney
210 Federal Building

600 Church Street

Flint, Michigan 48502

Telephone: (810) 766-5177

Email: mark.s.mcdonald@usdoj.gov

* Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/11/2013

 

 
